Case 2:20-cr-00276-GMN-EJY Document 58 Filed 11/04/20 Page 1of 4

 

 

 

oo On Dn aon FP WwW NY KF

BD bh HN KH HO NH ND ND NO YH FH KF FH RP KF FEF FE KE
oN DO WN BR WO HO KH TD 0 WOBnNn WDB OH RP WOW NH KF CO

 

 

__7 FILED ——_—_ RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

NOV -4 400)

 

 

 

 

 

 

 

 

 

 

 

 

 

CLERK US DISTRICT pou
DISTRICT OF NEVA 4
BY. PYDEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-276-GMN-EJY
Plaintiff, Preliminary Order of Forfeiture
V. |
DAVID HOWARD BABIT,
Defendant.
This Court finds David Howard Babit pled guilty to Counts One and Two of a Two-
Count Criminal Information charging him with coercion and enticement in violation of 18

U.S.C. § 2422(b). Criminal Information, ECF No.4. Change of Plea, ECF No. 53; Plea
Agreement, ECF No. ble

This Court finds David Howard Babti agreed. to the forfeiture of the property set
forth in the Plea Agreement and the Forfeiture Allegation of the Criminal Information.
Criminal Information, ECF No ; Change of Pilea, ECF No. 27 Plea Agreement, ECF
No. DL

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Criminal Information and the offenses to which David
Howard Babit pled guilty.

The following property is (1) any property, real or personal, that was used or
intended to be used to commit or to facilitate the commission of 18 U.S.C. § 2422(b) and (2)
any property, real or personal, used or intended to be used to commit or to facilitate the
commission of 18 U.S.C. § 2422(b), and is subject to forfeiture pursuant to 18 U.S.C. §
2428(a)(1) and 18 U.S.C. § 2428(b)(1)(A) with 28 U.S.C. § 2461(c):

 
Case 2:20-cr-00276-GMN-EJY Document 58 Filed 11/04/20 Page 2 of 4

 

 

 

eo ON Dn OH PF WD NY

bB NO NH NH NH NH HD HD NO YH KF KF FY FP RF RF Se oS
on OO UN FP W NY KY TD UO Won DH FP WD NYO KF CO

 

 

1. Lenovo Desktop Computer, SN: ES11584791;
2. HP Desktop Computer, SN: CNH7310662;
3. Samsung S7 Edge Cell Phone, IMEI: 357751075148178;
4. Samsung GTPS11TS Tablet, SN: R32C7038AYL;
5. Western Digital External Hard Drive, SN: WCC4N2RV7FFI; and
6. HP 15-G23IDS Laptop Computer, SN: CND51000FT
(all of which constitutes property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America stiould seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of David Howard Babit in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

or entity who claims an interest in the aforementioned property must file a petition for a
2

 
Case 2:20-cr-00276-GMN-EJY Document 58 Filed 11/04/20 Page 3 of 4

 

 

 

mo ON DO OH P WD NY KF

dR bw bb bt HO HN HN NH NO KF HH FR FF KF KF RP RP ES
CoN OO UN PP WO NHS KH TD DO WAN Da FP Ww NY KF OC

 

 

hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov. |

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

 

 

DATED Nov ¢ , 2020.
GLORIA M1] NAVARRO
UNITED STATES DISTRICT JUDGE

3

 
Case 2:20-cr-00276-GMN-EJY Document 58 Filed 11/04/20 Page 4 of 4

 

uo ON DD WN FP WO NH

BO BN NH BR KH KH KH NY NO KH KK HFK KH KF KF eRe ee
oN Dn UH PF WO HS K TD HO BN WD UH FP WO NY KF CO

 

 

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on
October 14, 2020.
/s/ Misty L. Dante

MISTY L. DANTE
FSA Contractor Law Clerk

 
